Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 10/22/2019. Claims 21 – 30 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 10/22/2019 is acknowledged by the examiner.

Claim Objections
Claim 30 objected to because of the following informalities:  “The method of claim 36” should read “The method of claim 26.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is not clear what the metes and bounds of the limitation “elevated temperature” are. 
Regarding claim 25, it is not clear what the applicant means by the limitation “maintaining the material source at a temperature 5-20 C below a temperature at which a linear material source is maintained when used in the deposition system.” The claimed invention is a material deposition system. 
Regarding claim 29 recites the limitation "the organic material" and “the organic vapor.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 22, 24, 25 as far as it is definite, 26 – 27 and 29 as far as it is definite, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Mihira et al. (5,377,616) in view of US Patent to Van Suchtelen et al. (4,916,089).
Regarding claim 21, Mihira et al. disclose method for operating a material source – examiner is interpreting the element 11 to meet this limitation - having a cavity (11, Fig. 6) with a gas inlet port and a gas outlet port distinct from the gas inlet port, a baffle (13, Fig. 1) disposed within the cavity and physically positioned within the cavity to prevent a direct gas flow between the gas inlet port and the gas outlet port, and a coating disposed on the one baffle (Col. 1, Line 49 – Col. 2 Line 19), the method comprising: providing a carrier gas (1, Fig. 6) to the cavity (11, Fig. 6) via the gas inlet port at sufficient velocity that the carrier gas exits the cavity via the gas outlet port.
Mihira et al. do not disclose a plurality of baffles. However, having multiple baffles is well known in the art as taught by Van Suchtelen et al. Van Suchtelen et al. disclose a plurality of baffles (13, Fig. 1) as substrates. Therefore a person having ordinary skill in the art would adapt the plurality of baffle teaching of Van Suchtelen et al. to the apparatus disclosed by Mihira et al. in order to deposit material on substrates in less time thereby increasing efficiency and decreasing cost.
Regarding claim 22, as far as it is definite, Mihira et al. disclose a heater (12, Fig. 6). 

Regarding claims 26 and 27, Mihira et al. disclose method for operating a material source – examiner is interpreting the element 11 to meet this limitation - having a cavity (11, Fig. 6) with a gas inlet port and a gas outlet port distinct from the gas inlet port, a baffle (13, Fig. 1) disposed within the cavity and physically positioned within the cavity to prevent a direct gas flow between the gas inlet port and the gas outlet port, and a coating disposed on the one baffle (Col. 1, Line 49 – Col. 2 Line 19), the method comprising: providing a carrier gas (1, Fig. 6) to the cavity (11, Fig. 6) via the gas inlet port at sufficient velocity that the carrier gas exits the cavity via the gas outlet port. The temperature in the material source apparatus necessarily will be below the sublimation temperature of the material deposited for coating to be on the substrate. Examiner maintains the material coats the substrate when it is below the sublimation temperature and for coating to occur it necessarily will have to below the sublimation temperature.
Mihira et al. do not disclose a plurality of baffles. However, having multiple baffles is well known in the art as taught by Van Suchtelen et al. Van Suchtelen et al. disclose a plurality of baffles (13, Fig. 1) as substrates. Therefore a person having ordinary skill in the art would adapt the plurality of baffle teaching of Van Suchtelen et al. to the apparatus disclosed by Mihira et al. in order to deposit material on substrates in less time thereby increasing efficiency and decreasing cost.
Regarding claim 29,as far as it is definite,  Applicant’s specification describes “[i]f a source cell as disclosed herein is held at the correct temperature, high volatility impurities will flow across the surface .
Claims 23 and 28, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Mihira et al. (5,377,616) in view of US Patent to Van Suchtelen et al. (4,916,089) and in further view of US Patent Application Publication to Shtein et al. (2004/0048000).
Regarding claim 23 and 28, Mihira et al. do not disclose a temperature gradient from inlet to outlet. However, Shtein et al. also teaching a vapor deposition apparatus teaches a temperature gradient to control the deposition. Therefore a person having ordinary skill in the art would adapt the temperature gradient teaching of Shtein et al. to the apparatus disclosed by Mihira et al. in order to control the deposition of material on the substrate.

Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753